Judgment, Supreme Court, Bronx County (Troy K. Webber, J.), rendered January 9, 2003, convicting defendant, after a jury trial, of attempted robbery in the third degree and criminal possession of a weapon in the fourth degree, and sentencing him to concurrent terms of 2 to 4 four years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence established that the People’s witness was a victim of the attempted robbery, as charged in the indictment, and not merely a bystander. Concur—Nardelli, J.P., Saxe, Sullivan, Marlow and Catterson, JJ.